


EXHIBIT 10.34


THIS SECURED CONVERTIBLE PROMISSORY NOTE (THE “NOTE”) HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY
OTHER APPLICABLE FEDERAL OR STATE SECURITIES LAWS, AND HAS BEEN ISSUED AND SOLD
IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SUCH LAWS,
INCLUDING, WITHOUT LIMITATION, THE EXEMPTION CONTAINED IN SECTION 4(2) OF THE
SECURITIES ACT.  THIS NOTE MAY NOT BE SOLD OR TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT HAS BECOME AND IS THEN EFFECTIVE WITH RESPECT TO SUCH
SECURITIES, (2) THIS NOTE IS TRANSFERRED PURSUANT TO RULE 144 PROMULGATED UNDER
THE SECURITIES ACT (OR ANY SUCCESSOR RULE) OR (3) THE COMPANY (AS HEREINAFTER
DEFINED) HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT, TO
THE EFFECT THAT THE PROPOSED SALE OR TRANSFER OF SUCH SECURITIES IS EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT AND ALL OTHER APPLICABLE FEDERAL OR STATE
SECURITIES LAWS.
 


Series A 10% Secured Promissory Note
of
SheerVision, Inc.


August 4,
2010                                                                                                                                                                                                                                                        New
York, New York


 
SheerVision, Inc., a Delaware corporation (the “Company”), for value received,
hereby promises unconditionally to pay to the order of Assurance Funding
Solutions, LLC, or such person’s assigns (collectively, the “Holder”), at the
address set forth in Section 12 hereof, in lawful money of the United States of
America (“Dollars” or “$”) and in immediately available funds, the principal
amount of $140,000 (the “Principal”), in full, on the Maturity Date (as defined
below), and unpaid Interest (as defined below) in arrears on each Interest
Payment Date.
 
The following is a statement of the rights of the Holder and the conditions to
which this Note is subject, and to which the Holder hereof, by the acceptance of
this Note, agrees:
 
1.           Definitions.  For the purposes of this Note:
 
“Affiliate(s)” means, with respect to any given Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person.
 
“Business Day” means any day that is not a Saturday, Sunday or a legal holiday
in the State of New York.
 
“Collateral” means  (a) The following property:

 
1

--------------------------------------------------------------------------------

 



(1)           Accounts Receivable.  All accounts, chattel paper, contracts,
contract rights, accounts receivable, tax refunds, notes receivable, documents,
other choses in action and general intangibles, including, but not limited to,
proceeds of inventory and returned goods and proceeds from the sale of goods and
services, and all rights, liens, securities, guaranties, remedies and privileges
related thereto, including the right of stoppage in transit and rights and
property of any kind forming the subject matter of any of the foregoing; and


(2)           Deposit Accounts.  All time, savings, demand, certificate of
deposit or other accounts deposited with or payable by the Bank in the name of
the Company or in which the Company has any right, title or interest, including
but not limited to all sums now or at any time hereafter on deposit, and any
renewals, extensions or replacements of and all other property which may from
time to time be acquired directly or indirectly using the proceeds of any of the
foregoing; and


(3)           Inventory and Equipment.  All inventory and equipment of every
type or description wherever located, including, but not limited to all raw
materials, parts, containers, work in process, finished goods, goods in transit,
wares, merchandise furniture, fixtures, hardware, machinery, tools, parts,
supplies, automobiles, trucks, other intangible personalty of whatever kind and
wherever located associated with the Company’s business, tools and goods
returned for credit, repossessed, reclaimed or otherwise reacquired by the
Company; and


(4)           Document of Title.  All Documents of Title and other property from
time to time received, receivable or otherwise distributed in respect of,
exchange or substitution for or addition to any of the foregoing including, but
not limited to, any Documents of Title; and


(5)           Other Property.


                                                          
     (a)           All other intangible property;
 
                                                               
(b)           All securities;


                                                              
 (c)           All proceeds (including but not limited to insurance proceeds)
and products of and accessions and annexations to any of the foregoing;


                                                               (d)           All
assets of any type or description that may at any  time be assigned or delivered
to or come into possession of the Company for any purpose for the account of the
Company or as to which the Company may have any right, title, interest or power,
and property in the possession or custody of or in transit to anyone for the
account of the Company, as well as all proceeds and products thereof and
accessions and annexations thereto;


 
 
2

--------------------------------------------------------------------------------

 



                                                              (e)           All
know-how, information, permits, patents, copyrights, goodwill, trade marks,
trade names, licenses and approvals held by the Company in its Subsidiaries and
Affiliates;


                              (f)           All of the books, records and
documents pertaining to any of the foregoing; and
 
                                                              (g)           The
Pledged Collateral (as defined on Section 9(a)(ii) hereof.
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Company.
 
“Conversion Date” shall have the meaning assigned thereto in Section 10(c)(iii).
 
“Conversion Period” shall have the meaning assigned thereto in Section 10(c)(i).
 
 “Conversion Price” shall have the meaning assigned thereto in Section 10(c)(i).
 
“Conversion Shares” means the shares of Common Stock issuable upon the
conversion hereof.
 
“Event of Default” shall have the meaning assigned to such term in Section 5.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Family Member” means, with respect to any Person, any parent, spouse, child,
brother, sister or any other relative with a relationship (by blood, marriage or
adoption) not more remote than first cousin to such Person.
 
“Interest” shall have the meaning assigned to such term in Section 2(b).
 
“Interest Payment Date” means November 4, 2010, February 4, 2011, May 4, 2011,
and the Maturity Date.
 
“Issue Date” means August 4, 2010.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3(a).
 
“Maturity Date” means August 4, 2011.
 
“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint stock company, trust or
other entity or
 

 


 
3

--------------------------------------------------------------------------------

 

organization, including a government or political subdivision or an agency or
instrumentality thereof.
 
“Proceeds” means all proceeds of, and all other profits, products, rents or
receipts, in whatever form, arising from the sale, exchange, assignment or other
disposition of Collateral.
 
“SEC Documents” means all forms, reports, schedules, statements, and other
documents filed or required to be filed by it under the Securities Act of 1933,
as amended or under the Securities Exchange Act of 1934, as amended, as such
documents have been amended since the time of the filing thereof.
 
“Secured Obligations” means the obligations of the Company under this Note,
including (i) all Principal of, and Interest (including, without limitation, any
Interest which accrues after the commencement of any case, proceeding or other
actions relating to the bankruptcy, insolvency or reorganization of the Company
and any other amounts owing hereunder) on, the Note, (ii) all other amounts
payable by the Company under this Note (including expenses incurred in
connection with the enforcement of the Note) and (iii) any renewals or
extensions of any of the foregoing.
 
“Security Interest” means the security interest of the lenders (including the
initial Holder of this Note) in the Collateral securing the Secured Obligations.
 
“Subsidiaries” means, with respect to any specified Person, any other Person (1)
whose board of directors or similar governing body, or a majority thereof, may
presently by directly or indirectly elected or appointed by such specified
Person, (2) whose management decisions and corporate actions are directly or
indirectly subject to the present control of such specified Person, or (3) whose
voting securities are more than 50% owned, directly or indirectly, by such
specified Person.
 
“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York; provided, that if by reason of mandatory provisions of law,
the perfection or the effect of perfection or non-perfection of the Security
Interest in any Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than New York, “UCC” means the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or effect of perfection or non-perfection.
 
2.           Principal; Interest; and Prepayment.
 
(a)           Principal; Principal Increase.  The entire unpaid Principal shall
be paid in Dollars on the Maturity Date.  Promptly following the payment in full
of this Note, including all accrued and unpaid Interest and any other amounts
owing hereunder, the Holder shall surrender this Note to the Company for
cancellation.
 
(b)           Interest.  Subject to Section 2(c) hereof, Interest on the Note
(“Interest”) shall accrue on the Principal of the Note set forth in Annex A
hereto at a rate equal to 10% per annum (“Initial Interest Rate”).  Interest
shall be computed on the basis of
 

 


 
4

--------------------------------------------------------------------------------

 

a 360-day year applied to actual days elapsed. Interest accruing during any
period commencing on the date commencing immediately following any Interest
Payment Date (or, with respect to the Interest payable on the initial Interest
Payment Date, the Issue Date) and terminating on the next Interest Payment Date
shall be paid in arrears by the Company on such Interest Payment Date.  The rate
of interest payable under the Note from time to time shall in no event exceed
the maximum rate, if any, permissible under applicable law.  If the rate of
interest payable under the Note is ever reduced as a result of the preceding
sentence and at any time thereafter the maximum rate permitted by applicable law
shall exceed the rate of interest provided hereunder, then the rate provided for
hereunder shall be increased to the maximum rate permitted by applicable law for
such period as required so that the total amount of interest received by the
Holder is that which would have been received by the Holder but for the
operation of the preceding sentence.
 
(c)           Prepayment. The Principal may be prepaid by the Company at any
time, in whole or in part, without prior notice, without premium or penalty.
 
3.           Representations, Warranties and Covenants of the Company.  The
Company represents, warrants and covenants to the Holder that:
 
(a) (i)           The Common Stock has been registered under Section 12(g) of
the Exchange Act, and the Company is subject to the periodic reporting
requirements of Section 13 of the Exchange Act.  The Company has made available
to the Holder true, complete, and correct copies of all forms, reports,
schedules, statements, and other documents required to be filed by it under the
Exchange Act, as such documents have been amended since the time of the filing
thereof.  The SEC Documents, including, without limitation, any financial
statements and schedules included therein, at the time filed or, if subsequently
amended, as so amended, (i) did not contain any untrue statement of a material
fact required to be stated therein or necessary in order to make the statements
therein not misleading and (ii) complied in all respects with the applicable
requirements of the Exchange Act and the applicable rules and regulations
thereunder.


                    (ii)           The Company maintains disclosure controls and
procedures required by Rule 13a-15 or 15d-15 under the Exchange Act; such
controls and procedures are effective to ensure that:


                    (A)           all material information concerning the
Company is made known on a timely basis to the individuals responsible for the
preparation of the Company’s filings with the SEC and other public disclosure
documents;


                     (B)           transactions are executed in accordance with
management’s general or specific authorizations;


                    (C)           transactions are recorded as necessary to
permit preparation of financial statements in accordance with generally accepted
accounting principles and to maintain asset accountability;

 


 
5

--------------------------------------------------------------------------------

 



                     (D)           access to assets is permitted only in
accordance with management’s general or specific authorization; and


                     (E)           the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.


The Company has made available to the Holder copies of, all written descriptions
of, and all policies, manuals and other documents, if any, promulgating, such
disclosure controls and procedures.  The books, records and accounts of the
Company accurately and fairly reflect, in reasonable detail, the transactions
in, and dispositions of, the assets of, and the results of operations of, the
Company all to the extent required by generally accepted accounting principles.


(iii)           The Chief Executive Officer and the Chief Financial Officer of
the Company have signed, and the Company has furnished to the SEC, all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act of
2002; such certifications contain no qualifications or exceptions to the matters
certified therein and have not been modified or withdrawn; and neither the
Company nor any of its officers has received notice from any governmental entity
questioning or challenging the accuracy, completeness, form or manner of filing
or submission of such certifications.


(iv)           The Company has heretofore made available to the Holder complete
and correct copies of all certifications filed with the SEC pursuant to Sections
302 and 906 of Sarbanes-Oxley Act of 2002 and hereby reaffirms, represents and
warrants to the Holder the matters and statements made in such certifications.


(b)  
         At the Issue Date:



                 (i)           the Common Stock is eligible to trade and be
quoted on, and is quoted on,  the over-the-counter Bulletin Board market
maintained by The Nasdaq Stock Market (the “OTCBB”) and has received no notice
or other communication indicating that such eligibility is subject to challenge
or review by the any applicable regulatory agency, electronic market
administrator, or exchange;


 (ii)           the Company has and shall have performed or satisfied all of its
undertakings to, and of its obligations and requirements with, the SEC;


                 (iii)          the Company has not, and shall not have taken
any action that would preclude, or otherwise jeopardize, the inclusion of the
Common Stock for quotation on the OTCBB; and


 (iv)           the Common Stock is eligible for participation in The Depository
Trust Company book entry system.

 


 
6

--------------------------------------------------------------------------------

 



           (c)           Other than as disclosed in the SEC Documents, the
Company has no Subsidiaries or Affiliates or owns any interest in any other
enterprise (whether or not such enterprise is a corporation).  The Company has
been duly organized and is validly existing as a corporation in good standing
under the laws of the State of Delaware with full power and authority (corporate
and other) to own, lease and operate its respective properties and conduct its
respective business as described in the SEC Documents; except as otherwise
disclosed in the SEC Documents, the Company is duly qualified to do business as
a foreign corporation and is in good standing in each jurisdiction in which the
ownership or leasing of its properties or the conduct of its business requires
such qualification, except where the failure to be so qualified or be in good
standing would not have a material adverse effect on its business, prospects,
condition (financial or otherwise), and results of operations of the Company and
the Subsidiaries taken as a whole; no proceeding has been instituted in any such
jurisdiction, revoking, limiting or curtailing, or seeking to revoke, limit or
curtail, such power and authority or qualification; the Company is in possession
of, and operating in compliance with, all authorizations, licenses,
certificates, consents, orders and permits from state, federal, foreign and
other regulatory authorities that are material to the conduct of its business,
all of which are valid and in full force and effect; the Company is not in
violation of its charter or bylaws or in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
material bond, debenture, note or other evidence of indebtedness, or in any
material lease, contract, indenture, mortgage, deed of trust, loan agreement,
joint venture or other agreement or instrument to which it is a party or by
which it or its properties or assets may be bound, which violation or default
would have a material adverse effect on the business, prospects, financial
condition or results of operations of the Company; and the Company is not in
violation of any law, order, rule, regulation, writ, injunction, judgment or
decree of any court, government or governmental agency or body, domestic or
foreign, having jurisdiction over the Company or over its properties or assets,
which violation would have a material adverse effect on the business, prospects,
financial condition or results of operations of the Company taken as a
whole.  The SEC Documents accurately describe any corporation, association or
other entity owned or controlled, directly or indirectly, by the Company.
 
           (d)           The Company has all requisite power and authority to
execute, deliver, and perform this Note.  All necessary proceedings of the
Company have been duly taken to authorize the execution, delivery, and
performance of this Note thereby. This Note has been duly authorized, executed,
and delivered by the Company, constitutes the legal, valid, and binding
obligation of the Company, and is enforceable as to the Company in accordance
with its terms.  Except as otherwise set forth in this Note, no consent,
authorization, approval, order, license, certificate, or permit of or from, or
declaration or filing with, any federal, state, local, or other governmental
authority or any court or other tribunal is required by the Company for the
execution, delivery, or performance of this Note thereby.  No consent, approval,
authorization or order of, or qualification with, any court, government or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company or over its properties or assets is required for the execution and
delivery of this Note and the consummation by the Company of the transactions
herein and therein contemplated, except such as may be required under the
Securities Act or under state or other securities or blue sky laws, all of which
requirements have been, or in

 


 
7

--------------------------------------------------------------------------------

 

accordance therewith will be, satisfied in all material respects.  No consent of
any party to any material contract, agreement, instrument, lease, license,
arrangement, or understanding to which the Company is a party, or to which its
or any of its respective businesses, properties, or assets are subject, is
required for the execution, delivery, or performance of this Note; and the
execution, delivery, and performance of this Note will not violate, result in a
breach of, conflict with, or (with or without the giving of notice or the
passage of time or both) entitle any party to terminate or call a default under,
entitle any party to receive rights or privileges that such party was not
entitled to receive immediately before this Note was executed under, or create
any obligation on the part of the Company to which it was not subject
immediately before this Note was executed under, any term of any such material
contract, agreement, instrument, lease, license, arrangement, or understanding,
or violate or result in a breach of any term of the certificate of incorporation
or by-laws of the Company or (if the provisions of this Note are satisfied)
violate, result in a breach of, or conflict with any law, rule, regulation,
order, judgment, decree, injunction, or writ of any court, government or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company or over its properties or assets.


       (e)           There is not pending any action, suit, claim, or proceeding
against the Company, or any of the Company’s officers or any of the respective
properties, assets or rights of the Company, before any court, government or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company or over the Company’s officers or the properties of the Company, or
otherwise that (i) is reasonably likely to result in any material adverse change
in the respective business, prospects, financial condition or results of
operations of the Company or might materially and adversely affect its
properties, assets or rights taken as a whole, (ii) might prevent consummation
of the transactions contemplated by this Note, or (iii) alleging violation of
any Federal or state securities laws.  The Company has disclosed to the Holder
the current circumstances that exist between the Company, Jeffrey Lewsadder, and
Sean Baker.
 
                      (f)           The authorized capital stock of the Company
consists of 90,000,000 shares of Common Stock, of which 12,756,023 shares of
Common Stock are outstanding, and 10,000,000 shares of “blank check” preferred
stock, par value $0.001 per share, of which 350,000 have been designated as
Series A 10% Cumulative Convertible Preferred Stock (“Series A Preferred
Stock”), of which 264,421 are issued and outstanding.  Each of such outstanding
shares of Common Stock is duly and validly authorized, validly issued, fully
paid, and nonassessable, has not been issued and is not owned or held in
violation of any preemptive or similar right of stockholders.  Except as
disclosed in the SEC Documents and except shares of Common Stock issuable
pursuant to consulting arrangements pending at the date hereof, (i) there is no
commitment, plan, or arrangement to issue, and no outstanding option, warrant,
or other right calling for the issuance of, any share of capital stock of, or
any security or other instrument convertible into, exercisable for, or
exchangeable for capital stock of, the Company, and (ii) there is outstanding no
security or other instrument convertible into or exchangeable for capital stock
of the Company. When delivered by the Company in accordance with the terms of
this Note, the Conversion Shares will be duly and validly issued and fully paid
and nonassessable, and will be sold free and clear of any pledge, Lien, security
interest, encumbrance, claim or equitable interest of any
 

 


 
8

--------------------------------------------------------------------------------

 

kind; and no preemptive or similar right, co-sale right, registration right,
right of first refusal or other similar right of stockholders exists with
respect to any of the Conversion Shares or the issuance and sale thereof other
than those that have been expressly waived prior to the date hereof and those
that will automatically expire upon the execution hereof.  No further approval
or authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale or transfer of the Conversion
Shares, except as may be required under the Securities Act, the rules and
regulations promulgated thereunder or under state or other securities or blue
sky laws.  Except as described in the SEC Documents, the Company has no stock
option, stock bonus and other stock plans or arrangements.
 
                      (g)           Berman & Company has examined the financial
statements of the Company, together with the related schedules and notes, for
the year ended August 31, 2009, and Miller Ellin & Company has examined the
financial statements of the Company, together with the related schedules and
notes, for the years ended August 31, 2007 and 2008 (collectively with Berman &
Company, the “Auditors”), filed with the SEC as a part of the SEC Documents, are
independent accountants within the meaning of the Securities Act, the Exchange
Act, and the rules and regulations promulgated thereunder; and the audited
financial statements of the Company, together with the related schedules and
notes, and the unaudited financial information, forming part of the SEC
Documents, fairly present and will fairly present the financial position and the
results of operations of the Company at the respective dates and for the
respective periods to which they apply; and all audited financial statements of
the Company, together with the related schedules and notes, and the unaudited
financial information, filed with the SEC as part of the SEC Documents, complied
and will comply as to form in all material respects with applicable accounting
requirements and with the rules and regulations of the SEC with respect hereto
when filed, have been and will be prepared in accordance with generally accepted
accounting principles consistently applied throughout the periods involved
except as may be otherwise stated therein (except as may be indicated in the
notes thereto or as permitted by the rules and regulations of the United States
Securities and Exchange Commission) and fairly present and will fairly present,
subject in the case of the unaudited financial statements, to customary year end
audit adjustments, the financial position of the Company as at the dates thereof
and the results of its operations and cash flows. The procedures pursuant to
which the aforementioned financial statements have been audited are compliant
with generally accepted auditing standards. The selected and summary financial
and statistical data included in the SEC Documents present and will present
fairly the information shown therein and have been compiled on a basis
consistent with the audited financial statements presented therein.  No other
financial statements or schedules are required to be included in the SEC
Documents.   The financial statements referred to in this Section 3.01(g)
contain all certifications and statements required under the Securities and
Exchange Commission’s Order, dated June 27, 2002, pursuant to Section 21(a)(1)
of the Exchange Act (File No. 4-460), Rule 13a-14 or 15d-14 under the Exchange
Act, or 18 U.S.C. Section 1350 (Sections 302 and 906 of the Sarbanes-Oxley Act
of 2002) with respect to the report relating thereto.  Since May 31, 2010:

 


 
9

--------------------------------------------------------------------------------

 



(i)           There has at no time been a material adverse change in the
financial condition, results of operations, businesses, properties, assets,
liabilities, or future prospects of the Company.


(ii)           The Company has not authorized, declared, paid, or effected any
dividend or liquidating or other distribution in respect of its capital stock or
any direct or indirect redemption, purchase, or other acquisition of any stock
of the Company.


(iii)           Except as set forth in the SEC Documents, the operations and
businesses of the Company have been conducted in all respects only in the
ordinary course.


Other than a “going concern” qualification in the report of the Auditors with
respect to the financial statements of the Company, there is no fact known to
the Company which materially adversely affects or in the future (as far as the
Company can reasonably foresee) may materially adversely affect the financial
condition, results of operations, businesses, properties, assets, liabilities,
or future prospects of the Company; provided, however, that the Company
expresses no opinion as to political or economic matters of general
applicability.  The Company has made known, or caused to be made known, to the
Auditors all material facts and circumstances which could affect the
preparation, presentation, accuracy, or completeness thereof.


           (h)           Subsequent to the respective dates as of which
information is given in the SEC Documents, there has not been (i) any material
adverse change in the business, prospects, financial condition or results of
operations of the Company, (ii) any transaction committed to or consummated that
is material to the Company, (iii) any obligation, direct or contingent, that is
material to the Company incurred by the Company, except such obligations as have
been incurred in the ordinary course of business, (iv) any change in the capital
stock or outstanding indebtedness of the Company or any Subsidiary thereof that
is material to the Company, (v) any dividend or distribution of any kind
declared, paid, or made on the capital stock of the Company, or (vi) any loss or
damage (whether or not insured) to the property of the Company which has a
material adverse effect on the business, prospects, condition (financial or
otherwise), or results of operations thereof.


           (i)           At the Issue Date, the Company shall be free and clear
of any pledge, lien, security interest, encumbrance, claim or equitable interest
and no indebtedness or other obligation of the Company shall rank senior to the
Secured Obligations.


           (j)           The Company has no liability of any nature, accrued or
contingent, including, without limitation, liabilities for federal, state,
local, or foreign taxes and penalties, interest, and additions to tax (“Taxes”),
and liabilities to customers or suppliers.  Without limiting the generality of
the foregoing, the amounts set up as provisions for Taxes, if any, in most
recently filed SEC Documents are sufficient for all accrued and unpaid Taxes of
the Company, whether or not due and payable and whether or not disputed, under
tax laws, as in effect on May 31, 2010 or now in effect, for the period ended on
such date and

 


 
10

--------------------------------------------------------------------------------

 

for all fiscal periods prior thereto.  The execution, delivery, and performance
of this Note by the Company will not cause any Taxes to be payable (other than
those that may possibly be payable by the Holder as a result of the sale of the
Conversion Shares) or cause any lien, charge, or encumbrance to secure any Taxes
to be created either immediately or upon the nonpayment of any Taxes other than
on the properties or assets of the Holder.  The Internal Revenue Service has
audited and settled or the statute of limitations has run upon all federal
income tax returns of the Company for all taxable years up to and including the
taxable year ended August 31, 2003.  The Company has filed all federal, state,
local, and foreign tax returns required to be filed by it; has made available to
the Holder a true and correct copy of each such return which was filed since the
inception of the Company; has paid (or has established on the last balance sheet
included in the financial statements included in the most recently filed SEC
Documents a reserve for) all Taxes, assessments, and other governmental charges
payable or remittable by it or levied upon it or its properties, assets, income,
or franchises which are due and payable; and has made available to the Holder a
true and correct copy of any report as to adjustments received by it from any
taxing authority since the inception of the Company and a statement as to any
litigation, governmental or other proceeding (formal or informal), or
investigation pending, threatened, or in prospect with respect to any such
report or the subject matter of such report.  The Company has paid all taxes
payable thereby due on or prior to the date hereof.


           (k)           The Company has been advised concerning the Investment
Company Act of 1940, as amended (the “Investment Company Act”), and the rules
and regulations thereunder, and has in the past conducted, and intends in the
future, to conduct its affairs in such a manner as to ensure that it is not and
will not become an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act and such
rules and regulations.


           (l)           (i)           The Company has not, and no person or
entity acting on behalf or at the request of the Company has, at any time during
the last five years (i) made any unlawful contribution to any candidate for
foreign office or failed to disclose fully any contribution in violation of law,
or (ii) made any payment to any federal or state governmental officer or
official, or other person charged with similar public or quasi-public duties,
other than payments required or permitted by the laws of the United States or
any other applicable jurisdiction.


         (ii)           Neither Company, nor, to the best knowledge of the
Company, any director, officer, agent, employee, or other person associated
with, or acting on behalf of, the Company, has, directly or indirectly: used any
corporate funds for unlawful contributions, gifts, entertainment, or other
unlawful expenses relating to political activity; made any unlawful payment to
foreign or domestic government officials or employees or to foreign or domestic
political parties or campaigns from corporate funds; violated any provision of
the Foreign Corrupt Practices Act of 1977, as amended; or made any bribe,
rebate, payoff, influence payment, kickback, or other unlawful payment.  The
Company's internal accounting controls and procedures are sufficient to cause
the Company to comply in all respects with the Foreign Corrupt Practices Act of
1977, as amended.

--


 
11

--------------------------------------------------------------------------------

 



           (m)           There are no outstanding loans, advances or guarantees
of indebtedness by the Company to, or for the benefit of, any of the officers,
directors, or director-nominees of the Company or any of the members of the
families of any of them, except as disclosed in the SEC Documents.


           (n)           The Company is in compliance with, and is not in
violation of, applicable federal, state, local or foreign statutes, laws and
regulations (including without limitation, any applicable building, zoning or
other law, ordinance or regulation) affecting its properties or the operation of
its business, including, without limitation, Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated pursuant thereto or thereunder.  The Company
is not subject to any order, decree, judgment or other sanction of any court,
administrative agency or other tribunal.
 
                          (o)           The Company is not party to any
contract, agreement or arrangement other than this Note and as otherwise
disclosed in the SEC Documents.


                          (p)           The execution and delivery by the
Company of this Note, the consummation of the transactions contemplated under
this Note, and compliance by the Company with any of the provisions under this
Note does not and will not conflict with, or result in any violation of, or
default (with or without notice or lapse of time, or both) under or entitle any
person or entity to receipt of notice or to a right of consent under, or give
rise to a right of termination, cancellation or acceleration of any obligation
or to loss of a benefit under, or to any increased, additional, accelerated or
guaranteed rights or entitlement of any person or entity under, or result in the
creation of any claim on the properties or assets of the Company or any
Subsidiary, under any provision of (i) its respective Articles of Incorporation
or by-laws, (ii) any note, bond, mortgage, indenture, deed of trust, license,
lease, contract, commitment, agreement, instrument or arrangement to which the
Company or any Subsidiary is a party or by which any of its respective
properties or assets are bound, (iii) any license, franchise, permit or other
similar authorization held by the Company or any Subsidiary or (iv) any
judgment, order or decree or statute, law, ordinance, rule or regulation
applicable to the Company or any Subsidiary or its respective properties or
assets.
 
4.           Covenants of the Company.
 
The Company covenants and agrees with the Holder as follows:
 
(a)           Without the prior written consent of the Holder, the proceeds of
this Note shall be used solely for working capital purposes.
 
(b)           Neither the Company nor any Subsidiary shall, without the written
consent of the Holder, (i) incur any indebtedness for money borrowed or services
performed, except for trade payables, or taxes, fees, levies or charges incurred
in the ordinary course of business, leases or subleases or licenses granted or
entered into in the ordinary course of business, or equipment leases or purchase
financing incurred in the
 

 


 
12

--------------------------------------------------------------------------------

 

ordinary course of business, (ii) until the repayment in full of all amounts due
under this Note, incur any obligation or liability or series of obligations or
liabilities (contingent or otherwise) in an amount, in the aggregate of greater
than $75,000.00 if such obligations or liabilities are not a part of the
Company’s ordinary course of doing business or approved by the Board of
Directors prior to the date of this Note of the Company or (iii) grant, or
permit to be created any Lien.
 
(c)           Neither the Company nor any Subsidiary will enter into directly or
indirectly any transaction (including without limitation the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any officer, director, employee, or stockholder, or any Affiliate or Family
Member of any officer, director, employee or stockholder without the prior
written consent of the Holder.
 
(d)           The Company will not, directly or indirectly (i) purchase, redeem,
retire or otherwise acquire for value any of its capital stock or other
securities now or hereafter outstanding, return any capital to its stockholders,
or distribute any of its assets to its stockholders or (ii) make any payment or
declare any dividend on any of its capital stock or other securities, in either
case, without the prior written consent of the Holder.
 
(e)           The Company and the Subsidiaries will maintain customary insurance
for general liabilities and other risks on terms and in amounts customarily
carried by businesses similar to that of the Company and the Subsidiaries,
respectively, and reasonably sufficient to avoid a material adverse change in
the financial condition or results of operation of the Company and the
Subsidiaries.
 
(f)           The Company and the Subsidiaries will comply with all applicable
laws, rules, regulations and orders, such compliance to include, without
limitation, paying before they become delinquent all taxes, assessments and
governmental charges imposed on it or upon its property, except to the extent
contested in good faith.
 
(g)           Neither the Company nor any Subsidiary will, without the prior
written consent of the Holder, change its respective line of business from that
conducted by it as of the Issue Date.
 
5.           Representations, Warranties and Covenants of Holder.  Holder hereby
represents and warrants to the Company as follows:
 
(a)           Holder is duly organized, validly existing and in good standing
under the laws of its state of organization, with all necessary power and
authority to execute and deliver this Note, to perform its obligations
hereunder, and to consummate the transactions contemplated hereby.
 
(b)           The execution, delivery and performance of this Note has been duly
and validly authorized by the Board of Directors and stockholders of Holder, as
required; and Holder has the full legal right, power and authority to execute
and deliver this Note and to consummate the transactions contemplated
hereby.  No further corporate authorization is necessary on the part of Holder
to consummate the transactions contemplated hereby.
 

 


 
13

--------------------------------------------------------------------------------

 

(c)           Holder (i) has had reasonable access to the Company’s SEC
Documents, the books and records available at the Company’s offices or as
provided or made available by the Company in response to specific requests of
Holder and (ii) the Company permitted Holder to make such reasonable inspections
thereof as requested.
 
(d)           Holder understands that the issuance of this Note and any
Conversion Shares will not be registered under the Securities Act of 1933, as
amended (the “Securities Act”) or the securities laws of any State in reliance
upon exemptions from registration contained in the Securities Act and such laws,
and the Company’s reliance upon such exemptions is based in part upon the
representations, warranties and agreements of Holder contained herein.
 
(e)           Holder is acquiring this Note and any Conversion Shares for its
own account and not for distribution or resale to others, and agrees that it
will not sell or otherwise transfer this Note or such Conversion Shares in
violation of the Securities Act.
 
6.           Events of Default.  If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:
 
(a)           the Company shall fail to pay any Principal of, or Interest on,
this Note, or any fees or any other amount payable hereunder within ten (10)
days of the due date of such payment;
 
(b)           the Company shall fail to observe or perform any covenant or
agreement of this Note;
 
(c)           any representation, warranty, certification or statement made by
the Company in this Note shall prove to have been incorrect in any material
respect when made (or deemed made);
 
(d)           a judgment or order for the payment of money in excess of $75,000
shall be rendered against the Company or any Subsidiary and such judgment or
order shall continue unsatisfied and unstayed for a period of ten (10) days;
 
(e)           the Company or any Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;
 
(f)           an involuntary case or other proceeding shall be commenced against
the Company or any Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or
 

 


 
14

--------------------------------------------------------------------------------

 

hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed for a period of 60 days; or an order for relief shall be entered
against the Company or any Subsidiary, as applicable, under the federal
bankruptcy laws as now or hereafter in effect;
 
(g)           the Security Interest shall, for any reason (other than the
Holder’s failure to renew the filing of any Uniform Commercial Code financing
statement), cease to be a first priority, perfected security interest in and to
any Collateral and such event is not remedied within five (5) days of such
failure;
 
then, and in every such event, the Holder may, by written notice to the Company,
declare the Principal (together with accrued Interest thereon and all other
amounts owing hereunder) to be, and the Principal (together with accrued
Interest thereon and all other amounts owing hereunder) shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Company; provided, that in
the case of any of the Events of Default specified in clause (e) or (f) above,
without any notice to the Company or any other act by the Holder, the Principal
(together with accrued Interest thereon and all other amounts owing hereunder)
shall become immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the
Company.  Further, upon any Event of Default, this Note shall immediately become
convertible in accordance with Section 10(c) hereof.
 
7.           Payments; Extension of Maturity.  Unless otherwise converted in
accordance with the terms of this Note, all payments of Principal and Interest
(and all other amounts owing hereunder) to be made by the Company in respect of
this Note shall be made in Dollars by wire transfer to an account designated by
the Holder by written notice to the Company.  All amounts payable under this
Note shall be paid free and clear of, and without reduction by reason of, any
deduction, setoff, or counterclaim.  If the Principal and accrued and unpaid
Interest become due and payable on any day other than a Business Day, the
Maturity Date shall be extended to the next succeeding Business Day, and to such
payable amounts shall be added the Interest which shall have accrued during such
extension period at the rate per annum herein specified.
 
8.           Replacement of Note.  Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this Note,
and (in case of loss, theft or destruction) of indemnity reasonably satisfactory
to it, and upon reimbursement to the Company of all reasonable expenses
incidental thereto, and (if mutilated) upon surrender and cancellation of this
Note, the Company shall make and deliver to the Holder a new note of like tenor
in lieu of this Note.  Any replacement note made and delivered in accordance
with this Section 8 shall be dated as of the date hereof.
 
9.           Security Interest and Pledge.

 


 
15

--------------------------------------------------------------------------------

 



 
(a)            (i)           This Note and the other Secured Obligations are
secured by a first priority security interest in the Collateral.


                 (ii)           (A)           The Company hereby pledges and
grants to Lender a first priority security interest in and to the following (the
“Pledged Collateral”):


                                                  (1)           all outstanding
shares of capital stock of each Subsidiary;
 
                                                                                  (2)           all
additional shares of stock of owned of record or beneficially by the Company or
any successor in interest thereto or any other securities, options, or rights
received by the Company pursuant to any reclassification, reorganization,
increase or reduction of capital, or stock dividend, attributable to the Pledged
Collateral, or in substitution of, or in exchange for, any of the Pledged
Collateral;
 
                                  (3)           all certificates representing
the shares referred to in clauses (1) and (2) above; and


                                  (4)           all dividends, cash,
instruments, and other property or proceeds, from time to time received,
receivable or otherwise distributed in respect of, or in exchange for or
conversion of, any or all of the shares referred to in clauses (A) and (B)
above.
 
               (B)           All certificates or instruments representing or
evidencing the Pledged Collateral shall be delivered to, and held by, the Holder
and shall be in suitable form for transfer by delivery or shall be accompanied
by duly executed instruments of transfer or assignment undated and in blank,
with medallion signature guarantee, all in form and substance satisfactory to
Holder in its sole discretion.  If the Holder shall not satisfy its obligations
under this Note, Lender shall have the right, where permitted by law, in its
sole discretion and without notice to the Company, to transfer to, or to
register in its name or in the name of any of its nominees, any or all of the
Pledged Collateral.


(b)   (i)           The Company hereby represents and warrants that (A) the
Security Interest constitutes a valid first priority security interest under the
UCC securing the Secured Obligations; and (B) when UCC financing statements
shall promptly be filed in the appropriate UCC filing office for a debtor that
is a registered organization in the state of incorporation of the Company, the
Security Interest shall constitute a perfected first priority security interest
in the Collateral held by the Company, prior to all other Liens and rights of
others therein.
 
                                               (ii)           Commencing upon
the date hereof, the Company shall not do any of the following:
 
(A)           change its name, identity or corporate structure in any manner
unless the Company shall have given the Holder at least 20 days prior written
notice thereof and delivered an opinion of counsel with respect to the continued
perfected Security Interest; or
 

 


 
16

--------------------------------------------------------------------------------

 

(B)           change the location of (1) its respective jurisdiction of
organization, (2) its chief executive office or principal place of business, or
(3) the locations where it keeps or holds any Collateral, or any records
relating thereto unless it shall have given the Holder at least 20 days prior
notice thereof and delivered an opinion of counsel with respect to the continued
perfected Security Interest.
 
                                             (iii)           Commencing at the
Closing, the Company will, from time to time, execute, deliver, file and record
any statement, assignment, instrument, document, agreement or other paper and
take any other action (including, without limitation, any filings of financings
or continuation statements under the UCC) that from time to time may be
necessary or desirable, or that the Holder may reasonably request, in order to
create, preserve, perfect, confirm or validate the Security Interest, or to
enable the Holder to exercise or enforce any of its rights, powers and remedies
hereunder with respect to any of the Collateral.  To the extent permitted by
applicable law, the Company hereby authorizes, empowers, and directs the Holder,
commencing at the Closing, to execute and file financing statements or
continuation statements without the Company’s signature appearing thereon.  The
Company agrees that a carbon, photographic, photostatic or other reproduction of
this Note or of a financing statement is sufficient as a financing statement.
 
             (iv)           Until the Company shall not satisfy its obligations
under this Note, the Company shall be entitled to exercise any and all voting
and other consensual rights pertaining to the portion of the Pledged Collateral
for any purpose not inconsistent with the terms hereof or the Note.  If the
Company shall not satisfy its obligations under this Note, all rights of the
Company to exercise its voting and other consensual rights to which it would
otherwise be entitled to exercise pursuant to this paragraph (iv) hereof shall
cease, and all such rights shall thereupon become vested in Holder, who shall
thereupon have the sole right to exercise such voting and other consensual
rights.  In order to permit the Holder to exercise the voting and other rights
which he may be entitled to exercise pursuant to this paragraph (iv), the
Company shall, if necessary, upon written notice of Holder, from time to time,
execute and deliver to Holder appropriate proxies, dividend payment orders, and
other instruments as Holder may reasonably request.


10.  
Remedies; Conversion.

 
(a)           Upon the occurrence of an Event of Default, Principal then
outstanding of, and the accrued and unpaid Interest on, this Note shall
automatically become immediately due and payable without presentment, demand,
protest, or other formalities of any kind, all of which are hereby expressly
waived by the Company.


(b)            The Holder may institute such actions or proceedings in law or
equity as it shall deem expedient for the protection of its rights and may
prosecute and enforce its claims against all assets of the Company, and in
connection with any such action or proceeding shall be entitled to receive from
the Company payment of the principal amount of this Note plus accrued interest
to the date of payment plus reasonable expenses of collection, including,
without limitation, attorneys' fees and expenses.

 


 
17

--------------------------------------------------------------------------------

 



(c)            Upon the occurrence of an Event of Default, the Principal and
Interest on this Note shall become convertible into shares of Common Stock as
provided in this Section 10(c).


                (i)           Subject to the provisions of this Section 10(c),
the Holder shall have right, but not the obligation, at any time and from time
to time during the period commencing upon an Event of Default and terminating
upon the repayment in full of all amounts due and payable to Holder by the
Company under this Note (the “Conversion Period”), to convert all or any portion
of the Principal and Interest into fully paid an non-assessable Conversion
Shares at the Conversion Price.   For purposes hereof, the term “Conversion
Price” shall mean 50% of the average closing high bid price for the Common Stock
during the five trading days immediately preceding the Conversion Date.


                 (ii)            Notwithstanding anything herein to the
contrary, the Holder shall not be entitled to convert pursuant to the terms of
this Note any amount that would cause the Holder’s beneficial ownership (as
determined pursuant to Section 13(d) of the Exchange Act and rules 13d-3
thereunder) of the Common Stock to equal or exceed 10.0%.


                 (iii)            Subject to the immediately preceding clause
(ii), this Note shall be converted from time to time during the Conversion
Period by submitting to the Company a notice of conversion, a form of which is
attached hereto as Annex A (by facsimile or other reasonable means of
communications) dispatched on a date prior to 6:00pm New York, New York local
time (a “Conversion Date”).   On each Conversion Date and in accordance with its
notice of conversion, the Holder shall make the appropriate reduction to the
Interest due and payable and then the Principal due and payable and on such date
shall provide written notice thereof to the Company as well as a description of
the derivation thereof.  Pursuant to the terms of the notice of conversion, the
Company shall issue instructions to the transfer agent accompanied by an opinion
of counsel to the Company, if required, in accordance with the notice of
conversion and shall cause the transfer agent to transmit certificates
representing the Conversion Shares to the holder by physical delivery or to
credit the account of the Holder’s designated broker with The Depository Trust
Corporation (“DTC”) through its deposit withdrawal agent commission (“DWAC”)
system within five Business Days after the receipt by the Company of such notice
of conversion (the “Delivery Date”).  In the case of the exercise of the
conversion rights set forth herein, the Conversion Shares shall be deemed to
have been issued upon the date of the receipt by the Company of the notice of
conversion pursuant to which such Conversion Shares shall be issued.  The Holder
shall be treated for all purposes ad the holder of record of such Conversion
Shares unless the Holder provides the Company written instructions to the
contrary or as otherwise required by law.
 
 
                (iv)            The Company understands that a delay in the
delivery of the Conversion Shares as contemplated here beyond the Delivery Date
could result in financial and economic loss to the Holder.   As compensation to
the Holder for such loss, the Company agrees to pay late payments to the Holder
for late issuance of such Conversion Shares in accordance with this Section
10(c) upon conversion of this Note, in an amount

 


 
18

--------------------------------------------------------------------------------

 

equal to $500 per day after the Delivery Date.  The Company shall make all
payments required under the clause (iv) in immediately available funds.


                 (v)            (A)           The number of Conversion Shares to
be issued upon each conversion of this Note shall be determined by dividing the
portion of the Interest and/or Principal to be converted by the then applicable
Conversion Price.


                 (B)           If the Company shall at any time from the Issue
Date though the termination of the Conversion Period, by reclassification or
otherwise, change the Common Stock into  the same or a different number of
securities of any class or classes, this Note, as to the unpaid Principal and
Interest, shall thereafter be deemed to evidence the right to purchase an
adjusted number of such securities and kind of securities as would have been
issuable as a result of such change with respect to the Common Stock if the
Holder held such Conversion Shares prior to such change.


                (vi)            The Company covenants that during the Conversion
Period, the Company will reserve from its authorized and unissued Common Stock a
sufficient number of shares, free of preemptive rights, to provide for the
issuance of the Conversion Shares upon the full conversion of this Note.  The
Company is required to have authorized and reserved such number of shares as is
actually issuable upon full conversion of this Note (based upon the Conversion
Price in effect from time to time) (the “Reserved Amount”).  The Company
represents that, upon such issuance, such Conversion Shares shall be duly and
validly issued, fully paid, and nonassessable.  In addition, of the Company
shall issue any securities or make any change to its capital structure which
would change the number of shares of Common Stock into which this Note shall be
convertible at the then current Conversion Price, the Company shall at the same
time make proper provision so that thereafter there shall be a sufficient number
of shares of Common Stock authorized and reserved, free from preemptive rights,
for conversion of the outstanding Note.  The Company agrees that its issuance of
this Note shall constitute full authority to its officers and agents who are
charged with the duty of executing stock certificates to execute and issue the
necessary for Conversion Shares in accordance with the terms and conditions of
this Note.


If, at any time, the Holder submits a notice of conversion and the Company does
not have sufficient authorized, but unissued, shares of Common Stock available
to effect such conversion in accordance with the provisions of this Section
10(c) (a “Conversion Default”), subject to Section 10(c)(ii), the Company shall
issue to the Holder all of the shares of Common Stock which are then available
to effect such conversion.  The portion of this Note which the Holder included
in its notice of conversion and which exceeds the amount which is then
convertible into shares of Common Stock shall, notwithstanding anything herein
to the contrary, not be convertible into Common Stock in accordance with the
terms hereof until (and at Holder’s option at any time after) the date
additional shares of Common Stock are authorized by the Company to permit such
conversion.   In addition, the Company shall pay to the Holder an amount equal
to 1% of the then Principal and accrued and unpaid Interest per month until such
date as the Company has amended its charter documents to authorize a sufficient
number of shares of Common

 


 
19

--------------------------------------------------------------------------------

 

Stock to effect conversion of the full outstanding Principal and Interest (the
“Authorization Date”).  The Company shall use best efforts to authorize a
sufficient number of shares of Common Stock as soon as practicable following the
earlier of  (i) such time that the Holder notifies the Company or that the
Company otherwise becomes aware that there are or likely will be insufficient
authorized and unissued shares to allow full conversion thereof and (ii) a
Conversion Default.  The Company shall send notice to the Holder of the
authorization of additional shares of Common Stock and the Authorization Date
along with the Holder’s Conversion Default payments in immediately available
funds.


Nothing herein shall limit the right of the Holder to pursue actual damages (to
the extent in excess of the Conversion Default Payments) for the Company’s
failure to maintain a sufficient number of authorized shares of Common Stock,
and the Holder shall have the right to pursue all remedies available at law and
in equity (including a decree of specific performance and/or injunctive relief.


(vii)            Upon any partial conversion of this Note, a new Note containing
the same date, terms, and provisions shall, at the request of the Holder, be
issued by the Company to the Holder for the Principal balance of this Note and
the Interest which shall not have theretofore been converted or paid.


11.           Costs and Expenses.  The Company shall be responsible for all
expenses incurred by any Holder in connection with the conversion of the
Principal and accrued and unpaid Interest under this Note.


12.           No Waivers by Delay or Partial Exercise.  No delay by the Holder
in exercising any powers or rights hereunder shall operate as a waiver of such
power or right, nor shall any single or partial exercise of any power or right
preclude other or further exercise thereof, or the exercise of any other power
or right hereunder or otherwise.
 
13.           Further Assurances.  Each party agrees to execute such other
documents, instruments, agreements and consents, and take such other actions as
may be reasonably requested by the other parties hereto to effectuate the
purposes of this Note.
 
14.           Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next Business
Day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.  All communications shall be sent as follows:
 
If to the Company:                SheerVision, Inc.
4030 Palos Verdes Drive N., Suite 104
Rolling Hills, CA 90274
Attention: Ms. Suzanne Lewsadder
Telecopy: (310) 265-8919



 


 
20

--------------------------------------------------------------------------------

 

If to the Holder:                    Assurance Funding Solutions, Inc.
[Address]
Attention:
Telecopy:


or to such other address or telecopy number as the party to whom notice is to be
given may have furnished to the other party in writing in accordance herewith.
 
15.           Amendments and Waivers.  No modification, amendment or waiver of
any provision of, or consent required by, this Note, nor any consent to any
departure herefrom, shall be effective unless it is in writing and signed by
each of the Company and the Holder.  Such modification, amendment, waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.
 
16.           Exclusivity and Waiver of Rights.  No failure to exercise and no
delay in exercising on the part of any party, any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege preclude any other right, power or
privilege.  The rights and remedies herein provided are cumulative and are not
exclusive of any other rights or remedies provided by law.
 
17.           Invalidity.  Any term or provision of this Note shall be
ineffective to the extent it is declared invalid or unenforceable, without
rendering invalid or enforceable the remaining terms and provisions of this
Note.
 
18.           Headings.  Headings used in this Note are inserted for convenience
only and shall not affect the meaning of any term or provision of this Note.
 
19.           Counterparts.  This Note may be executed in one or more
counterparts, each of which shall be deemed an original instrument, but all of
which collectively shall constitute one and the same agreement.
 
20.           Assignment.  This Note and the rights and obligations hereunder
shall not be assignable or transferable by the Company without the prior written
consent of the Holder.  The Holder may assign this Note and the rights and
obligations hereunder without the prior written consent of the Company.  Any
instrument purporting to make an assignment in violation of this Section 18
shall be void.
 
21.           Survival.  Unless otherwise expressly provided herein, all
representations warranties, agreements and covenants contained in this Note
shall survive the execution hereof and shall remain in full force and effect
until the payment in full of all Principal and accrued and unpaid Interest and
all other amounts owing under this Note.
 
22.           Miscellaneous.  This Note shall inure to the benefit of the
Company and the Holder, and all their respective successors and permitted
assigns.  Nothing in this Note is intended or shall be construed to give to any
other person, firm or corporation any legal or
 

 


 
21

--------------------------------------------------------------------------------

 

equitable right, remedy or claim under or in respect of this Note or any
provision herein contained.
 
23.           GOVERNING LAW.  THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAWS PROVISIONS).
 
24.           CONSENT TO JURISDICTION.
 
(a)           THE COMPANY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE FEDERAL
COURTS SITTING IN THE STATE OF NEW YORK.  THE COMPANY AGREES THAT ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY MUST BE LITIGATED EXCLUSIVELY IN ANY SUCH STATE OR FEDERAL
COURT THAT SITS IN THE CITY OF NEW YORK, AND ACCORDINGLY, THE COMPANY
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH LITIGATION IN ANY SUCH COURT.
 
(b)           THE COMPANY HEREBY ACKNOWLEDGES THAT IT HAS EXECUTED AND DELIVERED
TO THE HOLDER THE CONFESSION OF JUDGMENT ATTACHED HERETO AS ANNEX B.  THE
COMPANY HEREBY AGREES THAT UPON THE OCCURRENCE OF AN EVENT OF DEFAULT SUCH
CONFESSION OF JUDGMENT MAY BE ENTERED IN THE STATE OF NEW YORK AND ASSIGNED TO,
OR REGISTERED IN, ANY OTHER STATE OR OTHER JURISDICTION, INCLUDING, WITHOUT
LIMITATION, THE STATE OF NEW YORK, IN ORDER TO PERMIT HOLDER TO ENFORCE ITS
RIGHTS UNDER THIS NOTE, AND THE COMPANY HEREBY CONSENTS TO SUCH ASSIGNMENT AND
REGISTRATION.
 
25.           WAIVER OF JURY TRIAL.   THE COMPANY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS NOTE.  THE COMPANY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE HOLDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
THE HOLDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE HOLDER HAS BEEN INDUCED TO ENTER
INTO THIS NOTE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 25.
 
26.           Attorneys’ Fees.  In the event that any suit or action is
instituted to enforce any provision in this Note, the prevailing party in such
dispute shall be entitled to recover from the losing party all fees, costs and
expenses of enforcing any right of such prevailing party under or with respect
to this Note, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 


 
22

--------------------------------------------------------------------------------

 

 


 

 
In Witness Whereof, the undersigned has executed this Note as of the date first
above written.
 
SheerVision, Inc.
 


 
By:___________________________________
Name:
Title:


 


 


 

 
23

--------------------------------------------------------------------------------

 

ANNEX A


NOTICE OF CONVERSION




To:                      Board of Directors of SheerVision, Inc., a Delaware
corporation


Holder:               _________________________________________________________________________


Reference is made to the Series 10% Secured Promissory Note, due August ___,
2011 (the “Note”), by SheerVision, Inc., a Delaware corporation, in favor of the
Holder.  All capitalized terms used, but not otherwise defined, herein shall
have the respective definitions assigned thereto in the Note.
 
 
As an Event of Default is occurring, the undersigned Holder hereby exercises its
right pursuant to Section 10(c) of the Note to convert $____________________ of
the Principal and Interest of the Note into shares of Common Stock.


The Conversion Shares shall be delivered as follows: (check one)


[____]                      In certificated form to the following address:


Address:                 _______________________________
_______________________________
_______________________________
_______________________________


[____]                      In electronic form through the DWAC system as
follows:


DTC Participant
Number:                                  ____________________________________
Account
Number:                                               ____________________________________
Account
Name:                                                   ____________________________________
Firm
Contact:                                                      ___________________________________
Firm Contact
Phone:                                          ___________________________________


HOLDER NAME: _____________________________________




________________________________________________________
Name (if applicable):
Title (if applicable):





